788 N.W.2d 445 (2010)
CONTRACT SUPPLY COMPANY, INC., Plaintiff/Counter-Defendant-Appellee/Cross-Appellant,
v.
ADCO STRATFORD VILLAGE NORTH, Charter One Bank, N.A. and ADC Group, L.L.C., Defendants-Appellees, and
Lehman Brothers Bank, FSB, Defendant-Appellant/Cross-Appellee.
Docket No. 141272. COA No. 289172.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the May 11, 2010 judgment of the Court of Appeals and the application for leave to appeal as crossappellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.